— Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 9, 2012, which, after a hearing, among other things, denied the father’s petition for unsupervised visitation with his child, unanimously modified, on the law and the facts, to strike that portion of the order which, in effect, prohibits petitioner from seeking modification of the order until the end of 2013, and otherwise affirmed, without costs.
There is a sound and substantial evidentiary basis for the Family Court’s determination that it is not in the subject child’s best interest to award petitioner unsupervised visitation (Matter of Craig S. v Donna S., 101 AD3d 505 [1st Dept 2012], lv denied 20 NY3d 862 [2013]). The evidence shows that petitioner had been convicted of assaulting the child’s mother and was required to participate in a six-month domestic violence program.
We find, however, that the Family Court should not have expressly limited petitioner from seeking modification of the order until “the end of 2013” (see Matter of Smith v Smith, 92 AD3d 791, 792-793 [2d Dept 2012]). A custody or visitation order may be modified at any time upon establishing that there has been a subsequent change of circumstances and that modification is in the child’s best interest (see Matter of Wilson v McGlinchey, 2 NY3d 375, 380 [2004]). Concur — Friedman, J.R, Freedman, Richter, Feinman and Gische, JJ.